Case: 17-13443    Date Filed: 07/30/2019   Page: 1 of 57


                                                                        [PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-13443
                          ________________________

                     D.C. Docket No. 1:11-cr-20279-RNS-4



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,
                                      versus

ISAAC FELDMAN,

                                                            Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                          _______________________

                                  (July 30, 2019)

Before WILLIAM PRYOR, NEWSOM, and BRANCH, Circuit Judges.

WILLIAM PRYOR, Circuit Judge:

      This appeal requires us to decide several issues—including an issue of first

impression in this Circuit about the Double Jeopardy Clause of the Fifth

Amendment—arising from Isaac Feldman’s convictions and sentence for
              Case: 17-13443     Date Filed: 07/30/2019   Page: 2 of 57


conspiracy to commit wire fraud and conspiracy to commit money laundering.

Feldman invested in two Miami Beach nightclubs that hired foreign women to

pose as tourists, attract patrons, and persuade them to buy drinks without paying

attention to the clubs’ exorbitant prices. A grand jury returned an indictment

against Feldman and alleged co-conspirators alleging that the nightclubs’ activities

included regular acts of wire fraud. After a jury convicted the defendants of some

counts but acquitted them of others, we reversed their convictions. See United

States v. Takhalov, 827 F.3d 1307 (11th Cir.), modified on denial of reh’g, 838

F.3d 1168 (11th Cir. 2016). After a retrial, a second jury found Feldman guilty of

conspiracy to commit wire fraud and conspiracy to commit money laundering. The

district court sentenced him to 100 months of imprisonment. Feldman contends

that his retrial on an alternate theory of the money-laundering-conspiracy charge—

for which the first jury verdict was silent—violated his double-jeopardy rights, that

the evidence is insufficient to support his convictions, that the indictment’s wire-

fraud-conspiracy charge was constructively amended, that literary allusions by

prosecutors deprived him of a fair trial, and that his sentence is procedurally and

substantively unreasonable. We disagree on each point, and we affirm his

convictions and sentence.




                                          2
              Case: 17-13443    Date Filed: 07/30/2019    Page: 3 of 57


                                I. BACKGROUND
      A grand jury indicted Isaac Feldman and several alleged co-conspirators for

one count of conspiracy to commit wire fraud, 18 U.S.C. §§ 1343, 1349; one count

of conspiracy to commit money laundering, id. § 1956(h), both by means of

financial transactions to conceal the nature and source of illegal proceeds,

id. § 1956(a)(1)(B)(i), and by the international transmission of funds to promote

unlawful activity, id. § 1956(a)(2)(A); and several counts of wire fraud, id. § 1343.

The charges stemmed from the defendants’ involvement in a ring of Miami Beach

nightclubs at which customers were parted from their money. The ringleader of the

alleged conspiracy was Russian businessman and con artist Alec Simchuk, who

became a cooperating witness for the government. Feldman, a Miami Beach–area

resident and Russian-speaking naturalized citizen, invested in two clubs with

Simchuk, Stars Lounge and VIP Diamond Club.

      The clubs operated on a business model that Simchuk had developed in

Eastern Europe. The basic hustle was for so-called “B-girls,” young women from

Eastern Europe who worked for the clubs, to pose as partygoing tourists, trawl

Miami Beach for eligible patrons—the ideal targets were well-dressed single men

using high-value credit cards—and lure them back to the clubs, where they would

be led to spend exorbitant sums on drinks for themselves and the B-girls. The

indictment charged a panoply of deceptive or underhanded tactics that the B-girls



                                          3
              Case: 17-13443     Date Filed: 07/30/2019   Page: 4 of 57


and bartenders used to increase the customers’ bills and to keep them unaware of

the charges they were incurring: for example, hiding menus, ordering drinks

without the customers’ knowledge, ignoring customers’ inquiries about prices,

lying about prices, hiding the amount on a receipt when requesting a customer’s

signature, forging customers’ signatures, encouraging customers to drink

themselves into a stupor, and serving the B-girls shot glasses filled with water

when the customers thought they were ordering vodka shots.

      Feldman and several alleged co-conspirators pleaded not guilty, and after a

joint trial, a jury found Feldman guilty of conspiracy to commit wire fraud. But the

jury found Feldman not guilty of the individual counts of wire fraud with which he

was charged. The jury also found Feldman guilty of conspiracy to commit money

laundering by the international transmission of funds to promote unlawful activity,

18 U.S.C. § 1956(a)(2)(A), but it expressed no finding about conspiracy to commit

money laundering by financial transactions to conceal the nature and source of

illegal proceeds, id. § 1956(a)(1)(B)(i).

      The verdict form provided the jury three options with regard to the money-

laundering-conspiracy count: “Guilty (Concealment of Payments),” “Guilty

(Transmitting & Receiving Funds Internationally),” and “Not Guilty,” arranged as

follows:




                                            4
              Case: 17-13443     Date Filed: 07/30/2019    Page: 5 of 57




The district court instructed the jury that it could find Feldman guilty under either

or both theories, but it had to agree unanimously about any theory it selected. The

jury found Feldman guilty of conspiracy to commit money laundering by

international transactions and made no other mark, as the image above reflects.

      The district court sentenced Feldman to 100 months of imprisonment, which

exceeded Feldman’s advisory guideline range. The district court determined that an

upward variance was warranted based in large part on its finding that Feldman had

committed perjury when he testified in his defense.

      We reversed Feldman’s convictions on the ground that the district court

erred when it failed to give a jury instruction requested by the defendants. See

Takhalov, 827 F.3d at 1312–24. The requested instruction would have informed

the jury that the B-girls’ concealment of their employment relationship with the

clubs was not sufficient to establish fraud. See id. at 1311. We held that the district

court should have given the requested instruction because it correctly stated the



                                           5
               Case: 17-13443    Date Filed: 07/30/2019    Page: 6 of 57


law, dealt with an important matter raised at the trial, and was not substantially

covered by the other instructions. See id. at 1315–20. And we held that its denial

was not harmless beyond a reasonable doubt because the government had argued

that the B-girls’ dissembling their employment status was in and of itself an act of

fraud, and the jury reasonably could have found that the defendants lacked any

other fraudulent intent. See id. at 1322–25.

       The government redacted the indictment to charge Feldman individually

with the wire-fraud and money-laundering conspiracy counts of which the first jury

had found him guilty. Feldman again pleaded not guilty, and he proceeded to an

individual trial.

       At the second trial, the gist of the government’s case was that Feldman was

an involved investor with significant managerial authority over the clubs’ activities

and finances. Simchuk, the most important government witness, testified about the

clubs’ business model, the manner in which the B-girls and bartenders fleeced

customers out of their money, and Feldman’s knowing participation in the scheme.

Several B-girls testified about incidents in the clubs and the extent of their

interactions with Feldman. And the government presented evidence that Feldman

helped manage the clubs’ finances through his sister, Alex Burrlader, and his

accountant, Kim Marks. Burrlader, who worked as Feldman’s bookkeeper, was a

signatory of the Stars Lounge bank account and kept records of the clubs’ finances



                                           6
              Case: 17-13443     Date Filed: 07/30/2019   Page: 7 of 57


in her office at Feldman’s realty company, including records of “chargebacks,” or

payments that credit-card companies rescinded after their customers complained

that the nightclubs had billed them for unauthorized charges. Marks testified that

he had set up a limited-liability company, Ieva Marketing LLC, in the name of B-

girl Ieva Koncilo at either Feldman’s or Burrlader’s request; Simchuk testified that

Feldman had managed the creation of the company and that its purpose was to

funnel cash payments to the B-girls without having to pay taxes on their earnings.

      Feldman did not testify in his own defense as he had at the first trial. He

presented a short character-based defense by calling two business associates and

his rabbi to testify that he was a naïve and trusting person who would not willingly

have joined a fraudulent scheme. Apart from their testimony, Feldman’s defense

strategy was to try to establish on cross-examination of the government’s witnesses

that Feldman had no knowledge of any fraud that took place in the nightclubs and

that Simchuk’s testimony to the contrary was unreliable.

      On two occasions, prosecutors made references to the Charles Dickens novel

Oliver Twist and, in particular, the character Fagin, a street criminal who inducted

the title character into his band of juvenile pickpockets. During jury selection, the

government used Fagin and the children as an example when it asked prospective

jurors whether they understood that the ringleader of a conspiracy is guilty of a

crime even if he does not personally steal from the targets and whether they would



                                          7
              Case: 17-13443      Date Filed: 07/30/2019    Page: 8 of 57


be unwilling to credit a co-conspirator’s testimony because he was also a criminal.

The government returned to the image of Fagin during its rebuttal closing

argument:

      I will end with the story of where we began with my colleague . . . . He
      talked about the story of Oliver Twist and how the older man, Fag[i]n,
      would send out his little orphans onto the street to pick people’s
      pockets. Those guys—Fag[i]n wasn’t there on the streets picking their
      pockets. Oleg Simchuk, Isaac Feldman, weren’t there when these credit
      cards were being processed. But did they know it? Did they benefit
      from it? Absolutely.

      Because much of the evidence at the second trial concerned the B-girls’

efforts to induce customers to drink to excess, the district court’s instructions to the

jury included the following paragraph to distinguish between fraudulent and

innocent conduct:

      The law does not excuse a patron from his obligation to pay for
      beverages or goods just because he became intoxicated voluntarily.
      Even if the establishment uses attractive women to encourage a patron
      to purchase and consume increasing amounts of alcoholic beverages,
      the patron is not a victim of fraud when he becomes intoxicated
      voluntarily and later regrets the purchases. But if the establishment
      forces the patron to consume the alcoholic beverage, or adulterates the
      beverage, or allows or encourages the patron to become intoxicated
      with the intent to charge his credit card for purchases he either is
      unaware of or is too intoxicated to consent to, then such conduct may
      constitute fraud [emphasis added].

This instruction was written in part by Feldman’s attorney and in part by the

district court. At the charge conference, Feldman’s counsel asked the district court

to give the first part of the instruction. The district court agreed to do so but sua



                                            8
              Case: 17-13443      Date Filed: 07/30/2019   Page: 9 of 57


sponte proposed adding the emphasized sentence. Feldman’s counsel asked the

district court to read the sentence again, the district court did so, and Feldman’s

attorney said, “All right. I have been overruled by my esteemed colleagues at the

defense table and that’s fine.”

      The jury found Feldman guilty of both conspiracy counts, including both

money-laundering objects. Using the 2016 edition of the United States Sentencing

Guidelines, the district court calculated that Feldman’s advisory guideline range

was 46 to 57 months of imprisonment based on a total offense level of 23 and a

criminal-history category of I. The district court’s calculations included an eight-

level enhancement based on a loss amount greater than $95,000 but not greater

than $150,000, see United States Sentencing Guidelines Manual § 2B1.1(b)(1)(E)

(Nov. 2016); a two-level enhancement based on a finding that the fraud involved

ten or more victims, see id. § 2B1.1(b)(2)(A)(i); a two-level obstruction-of-justice

enhancement based on the finding that Feldman committed perjury when he

testified at the first trial, see id. § 3C1.1; and a two-level enhancement for

“sophisticated” money laundering based on the use of Ieva Marketing as a shell

entity, see id. § 2S1.1(b)(3).

      Despite Feldman’s lower advisory guideline range, the district court again

sentenced Feldman to 100 months of imprisonment. The district court explained its

view that “a very significant sentence [was] appropriate in light of the scope of this



                                           9
             Case: 17-13443     Date Filed: 07/30/2019    Page: 10 of 57


conspiracy, the significant harm that this crime caused to [the] community and the

customers and [the local] tourist industry.” It also explained its continued belief

that Feldman had committed perjury when he testified at the trial, and it remarked

that Feldman “ha[d]n’t shown any remorse.”

                          II. STANDARD OF REVIEW

      Three standards govern our review of this appeal. First, we review de novo

an alleged violation of the Double Jeopardy Clause, United States v. Strickland,

261 F.3d 1271, 1273 (11th Cir. 2001); the sufficiency of the evidence, United

States v. Calhoon, 97 F.3d 518, 523 (11th Cir. 1996); an alleged constructive

amendment of the indictment, United States v. Sanders, 668 F.3d 1298, 1309 n.9

(11th Cir. 2012); and allegations of prosecutorial misconduct, United States v.

Noriega, 117 F.3d 1206, 1218 (11th Cir. 1997).

      Second, we review alleged errors to which no objection was made at trial

only for plain error. See United States v. Gonzalez, 834 F.3d 1206, 1217 (11th Cir.

2016). “To establish plain error, ‘there must be an error that has not been

intentionally relinquished or abandoned’; ‘the error must be plain—that is to say,

clear or obvious’; and ‘the error must have affected the defendant’s substantial

rights,’” which ordinarily requires “‘a reasonable probability that, but for the error,

the outcome of the proceeding would have been different.’” United States v.

Corbett, 921 F.3d 1032, 1037 (11th Cir. 2019) (alteration adopted) (quoting



                                          10
              Case: 17-13443     Date Filed: 07/30/2019     Page: 11 of 57


Molina-Martinez v. United States, 136 S. Ct. 1338, 1343 (2016)). “If these

conditions are met, we ‘should exercise our discretion to correct the forfeited error

if the error seriously affects the fairness, integrity or public reputation of judicial

proceedings.’” Id. (alterations adopted) (quoting Molina-Martinez, 136 S. Ct. at

1343).

      Third, “[w]e review the reasonableness of a sentence for abuse of discretion

using a two-step process.” United States v. Cubero, 754 F.3d 888, 892 (11th Cir.

2014) (quoting United States v. Turner, 626 F.3d 566, 573 (11th Cir. 2010)). In the

first step, “we look at whether the district court committed any significant

procedural error, such as miscalculating the advisory guidelines range, treating the

guidelines as mandatory, failing to consider the 18 U.S.C. § 3553(a) factors,

selecting a sentence based on clearly erroneous facts, or failing to adequately

explain the chosen sentence.” Id. In the second step, “we examine whether the

sentence is substantively unreasonable under the totality of the circumstances and

in light of the § 3553(a) factors.” Id. We review the district court’s legal

interpretation of the Sentencing Guidelines de novo. Id.

                                  III. DISCUSSION

      We divide our discussion in five parts. First, we reject Feldman’s argument

that double jeopardy barred the concealment-based theory of conspiracy to commit

money laundering. Second, we explain that the evidence is sufficient to support



                                           11
              Case: 17-13443     Date Filed: 07/30/2019    Page: 12 of 57


Feldman’s convictions. Third, we explain that the wire-fraud-conspiracy count of

the indictment was not constructively amended. Fourth, we reject Feldman’s

argument that the allusions by prosecutors to the character of Fagin from Oliver

Twist deprived him of due process. Fifth, we explain that Feldman’s 100-month

sentence is procedurally and substantively reasonable.

         A. Double Jeopardy Did Not Bar the Concealment-Based Money-
                               Laundering Theory.
      Feldman contends that he was twice put in jeopardy for conspiracy to

commit concealment money laundering because the jury at his first trial did not

find that he was guilty under that theory of the money-laundering-conspiracy

charge. The Double Jeopardy Clause of the Fifth Amendment guarantees that “[n]o

person shall . . . be subject for the same offence to be twice put in jeopardy of life

or limb.” U.S. Const. amend. V. “[B]y its terms,” the protection of the clause

“applies only if there has been some event, such as an acquittal, which terminates

the original jeopardy.” Richardson v. United States, 468 U.S. 317, 325 (1984).

      We have held that when a single count charges two different theories of the

offense, a jury’s finding that the defendant is not guilty under one theory does not

bar retrial under the other theory if the jury fails to reach a verdict about the

alternative theory and a mistrial results. See United States v. Rivera, 77 F.3d 1348,

1350–52 (11th Cir. 1996). But Feldman’s first jury did not find him not guilty of

conspiracy to commit concealment money laundering. Instead, it found him guilty


                                           12
             Case: 17-13443      Date Filed: 07/30/2019    Page: 13 of 57


of conspiracy to commit money laundering by international transactions, and it

expressed no finding at all about the concealment theory. So Rivera does not

squarely control this appeal.

      Feldman’s argument resembles the objection made in Green v. United

States, 355 U.S. 184 (1957). Green was charged with one count of first-degree

felony murder, and the trial court instructed the jury that it could convict him of

second-degree malice murder as a lesser included offense. See id. at 185–86. The

jury found Green guilty of second-degree murder, but its verdict was “silent” with

respect to the first-degree charge. Id. at 186. After his second-degree-murder

conviction was reversed based on the insufficiency of the evidence, he was retried

under the original indictment and convicted of first-degree felony murder. See id.

Green argued that his conviction violated the Double Jeopardy Clause.

      The Supreme Court held that Green’s retrial on the first-degree charge

violated the prohibition against double jeopardy in two ways. See id. at 190; see

also Price v. Georgia, 398 U.S. 323, 328–29 (1970) (discussing Green’s two

independent rationales). First, the Court held that it could be “assum[ed]” that the

first jury had impliedly “acquitted Green of murder in the first degree” because it

had convicted him of the second-degree charge instead. Green, 355 U.S. at 190–

91. Second, the Court held that “the result . . . need not rest alone on th[at]




                                           13
              Case: 17-13443     Date Filed: 07/30/2019    Page: 14 of 57


assumption” because “the jury was dismissed without returning any express verdict

on [the first-degree murder] charge and without Green’s consent.” Id. at 190–91.

      Despite a superficial resemblance between this appeal and Green—namely,

that Feldman was found guilty of only one part of a complex count by a jury that

remained silent about another part and was later dismissed—a closer examination

reveals that neither of its holdings applies to Feldman. The original jury did not

impliedly acquit Feldman of any offense when it found him guilty of the only

crime charged in the relevant count, conspiracy to commit money laundering,

under one of two possible theories of liability. Nor did the dismissal of Feldman’s

jury before it had “return[ed] any express verdict” on the concealment theory, id.,

terminate his jeopardy for any offense because Feldman impliedly consented to the

jury’s dismissal.

      The implied-acquittal reasoning that underlies the first holding of Green is

subject to two conditions not satisfied in this appeal. First, the Court explained that

it is “vital” that the two crimes be “distinct and different offense[s],” id. at 194

n.14, and we join the many federal and state courts that have declined to infer a

partial acquittal “[w]hen a defendant is convicted based on one of two [or more]

alternative means of committing a single crime,” State v. Ben, 2015-NMCA-118,

¶ 12, 362 P.3d 180, 183 (emphasis added) (collecting decisions); see also, e.g.,

United States ex rel. Jackson v. Follette, 462 F.2d 1041, 1045–50 (2d Cir. 1972);



                                           14
             Case: 17-13443     Date Filed: 07/30/2019   Page: 15 of 57


State v. Kent, 678 S.E.2d 26, 33 (W. Va. 2009); State v. Pexa, 574 N.W.2d 344,

347 (Iowa 1998). Second, we also agree with the courts that “have refused to imply

an acquittal unless a conviction of one crime logically excludes guilt of another

crime.” Commonwealth v. Carlino, 865 N.E.2d 767, 774 (Mass. 2007); see also,

e.g., United States v. Ham, 58 F.3d 78, 85–86 (4th Cir. 1995); Kennedy v.

Washington, 986 F.2d 1129, 1134 (7th Cir. 1993); State v. Terwilliger, 104 A.3d

638, 668 (Conn. 2014); State v. Torrez, 2013-NMSC-034, 305 P.3d 944, 948. This

limiting principle follows from the very concept of an implied acquittal; if a

defendant’s conviction for one offense is equally consistent with both guilt and

innocence of another, then it cannot accurately be said to “imply” anything. The

Supreme Court agreed with this logic in Cichos v. Indiana, 385 U.S. 76 (1966),

which dismissed the writ of certiorari as improvidently granted and quoted

approvingly the opinion of the Supreme Court of Indiana that “the principle which

states silence is equal to an acquittal” was “inappropriate” when a guilty verdict on

one charge did not “logically exclude” a guilty verdict on another charge. Id. at 80

(quoting Cichos v. State, 208 N.E.2d 685, 688–69 (Ind. 1965)).

      Feldman’s retrial did not violate the first holding of Green because the

indictment did not charge Feldman with two distinct money-laundering-

conspiracies. It instead charged him with a single conspiracy to commit money

laundering either by concealment or by international transactions. No matter which



                                         15
             Case: 17-13443     Date Filed: 07/30/2019    Page: 16 of 57


underlying offense the jury found Feldman had conspired to commit—or if it

found both—Feldman’s conviction would be the same: one count of conspiracy to

commit money laundering. Nor did the first jury’s finding that Feldman conspired

to transmit funds internationally to promote wire fraud logically exclude a finding

that the same conspiracy embraced the additional purpose to conceal the proceeds

of wire fraud. In this circumstance, we can hardly consider the first jury verdict to

imply a partial acquittal.

      The second and broader holding of Green—that the dismissal of the jury

“without returning any express verdict” on the first-degree-felony-murder charge

and without the defendant’s consent terminated jeopardy, 355 U.S. at 191—also

does not govern this appeal because Feldman implicitly consented to the jury’s

dismissal. This second holding was based on the rule of Wade v. Hunter, 336 U.S.

684 (1949), that “a defendant is placed in jeopardy once he is put to trial before a

jury so that if the jury is discharged without his consent he cannot be tried again,”

Green, 355 U.S. at 188; see also Wade, 336 U.S. at 689, barring “unforeseeable

circumstances” that require a mistrial, Wade, 336 U.S. at 689. Although Green did

not discuss the “consent” element of this rule in any detail, the question when a

defendant consents to a jury’s dismissal has often arisen in decisions dealing with

mistrials, a line of caselaw based on the same rule that Green applied from Wade.

See United States v. Jorn, 400 U.S. 470, 484–85 (1971) (citing Wade, 336 U.S. at



                                          16
              Case: 17-13443     Date Filed: 07/30/2019    Page: 17 of 57


689, for the proposition that jeopardy terminates when “the judge, acting without

the defendant’s consent, aborts the proceeding,” and explaining that “a motion by

the defendant for mistrial is ordinarily assumed to remove any barrier to

reprosecution” (emphasis added)); see also Arizona v. Washington, 434 U.S. 497,

505 (1978) (“The prosecutor must demonstrate ‘manifest necessity’ for any

mistrial declared over the objection of the defendant.” (emphasis added)). We

agree with the Fourth Circuit that these contexts demand a unified approach, so

“[w]e hold that the double jeopardy rules that apply in mistrial situations also apply

when a court fails to try a discrete portion of the case before the original jury.”

Ham, 58 F.3d at 83.

      To whatever extent the district court might be said to have “fail[ed] to try a

discrete portion of [Feldman’s] case before the original jury,” Feldman impliedly

consented to that failure. We have long recognized that a defendant’s consent to a

mistrial “need [not] be express” but “may always be ‘implied from the totality of

circumstances.’” United States v. Puleo, 817 F.2d 702, 705 (11th Cir. 1987)

(quoting United States v. Goldstein, 479 F.2d 1061, 1067 (2d Cir. 1973)). At the

charge conference during Feldman’s first trial, the district court explained its

intention to instruct the jury that to return a verdict of guilty on the count of

conspiracy to commit money laundering, it needed to find only that the defendants

agreed to commit one of the two target offenses. Feldman never voiced any



                                           17
             Case: 17-13443      Date Filed: 07/30/2019    Page: 18 of 57


objection to this instruction. Indeed, during deliberations, when the jury asked the

district court to clarify whether it could find the defendants guilty under either

money-laundering theory or both, Feldman explicitly agreed that the jury “could

find [the defendants] guilty of either, or both,” as long as the jurors “unanimously

agree[d] on the object that they [were] deciding on.” And Feldman never voiced

any objection to the jury’s dismissal after the verdict. The totality of these

circumstances compels the conclusion that Feldman impliedly consented to the

dismissal of the original jury without its having made a finding about whether he

conspired to commit money laundering under the concealment-based theory. And

this conclusion suffices to establish that Green’s second holding does not govern

this appeal. See Green, 355 U.S. at 188, 191; Puleo, 817 F.2d at 705. The Double

Jeopardy Clause did not bar the concealment-based theory of conspiracy to commit

money laundering.

              B. Sufficient Evidence Supports Feldman’s Convictions.
      Feldman contends that the evidence presented at trial was insufficient to

support his convictions, but we disagree. “[I]n reviewing the sufficiency of the

evidence underlying a conviction, we consider the evidence ‘in the light most

favorable to the government, with all inferences and credibility choices drawn in

the government’s favor,’” and our review “inquires only whether a reasonable trier

of fact could find that the evidence established guilt beyond a reasonable doubt.”



                                          18
              Case: 17-13443     Date Filed: 07/30/2019    Page: 19 of 57


United States v. Broughton, 689 F.3d 1260, 1276 (11th Cir. 2012) (quoting United

States v. DuBose, 598 F.3d 726, 729 (11th Cir. 2010)). Sufficient evidence

supports Feldman’s conviction for conspiracy to commit wire fraud, 18 U.S.C.

§§ 1343, 1349, and his conviction for conspiracy to commit money laundering by

concealment and international transmission of funds, id. § 1956(a)(1)(B)(i),

(a)(2)(A), (h).

     1. Sufficient Evidence Supports Feldman’s Conviction for Conspiracy to
                               Commit Wire Fraud.

      To convict Feldman of conspiracy to commit wire fraud, 18 U.S.C. § 1349,

the government had to prove “(1) a conspiracy to commit [wire fraud]; (2)

knowledge of the conspiracy; and (3) that [Feldman] knowingly and voluntarily

joined the conspiracy.” Gonzalez, 834 F.3d at 1220. The elements of wire fraud are

that the defendant “devised or intend[ed] to devise any scheme or artifice to

defraud” and that the defendant “transmit[ted] or cause[d] to be transmitted by

means of wire, radio, or television communication in interstate or foreign

commerce, any writings, signs, signals, pictures, or sounds for the purpose of

executing such scheme or artifice.” 18 U.S.C. § 1343; see also United States v.

Hasson, 333 F.3d 1264, 1270 (11th Cir. 2003). “To prove a conspiracy to commit

wire fraud, the government need not demonstrate an agreement specifically to use

the interstate wires to further the scheme to defraud; it is enough to prove . . . that

the use of the interstate wires in furtherance of the scheme was reasonably


                                           19
             Case: 17-13443     Date Filed: 07/30/2019   Page: 20 of 57


foreseeable,” provided the government “prove[s] that the defendant knowingly and

voluntarily agreed to . . . a scheme to defraud.” Hasson, 333 F.3d at 1270. A

conspiracy charge under section 1349 “does not require the commission of an overt

act.” Gonzalez, 834 F.3d at 1220.

      Feldman admits that the evidence established his agreement to lure

customers to the nightclubs using the B-girls, who then used a variety of

misleading or deceptive tactics to keep customers from realizing how much they

were spending, but he insists that the tactics within the scope of his agreement

were not fraudulent under Takhalov and that any fraud the B-girls committed was

outside of the scope of his agreement. For example, Feldman admits that “B-girls

sought to keep customers from pursuing price concerns,” but he argues that

“[t]here was no evidence . . . that anyone lied to customers about prices” and the

bartenders gave customers the drinks they ordered. Feldman also does not dispute

that the B-girls committed fraud if they sometimes forged customers’ signatures on

credit-card receipts, but he points out that even Simchuk testified that such

forgeries were not part of the scheme.

      We need not review every alleged tactic of the B-girls to conclude that the

evidence is sufficient to support Feldman’s conviction of this charge. Based on

Simchuk’s testimony, the jury rationally could have found that Feldman knowingly

participated in a scheme to charge customers for drinks they did not order, to lie to



                                         20
              Case: 17-13443     Date Filed: 07/30/2019    Page: 21 of 57


customers about the number and kind of drinks they were being charged for, and to

lie to credit-card companies about the drinks patrons had ordered. Simchuk

repeatedly testified that once a patron made the mistake of providing his credit card

to a bartender, it would “be charged for bottles he didn’t order,” that “this

happen[ed] at Stars Lounge,” and that Feldman “was aware of this” and knew

“exactly what[] [was] going on there.” Simchuk described a particular ruse in

which bartenders would tell patrons that they were receiving two bottles of

champagne for the price of one but charge them for both after they accepted the

“free” bottle, and although he was describing his clubs in Latvia when he testified

about this trick, he testified immediately afterward that he brought “exactly the

same system” to Miami. Simchuk also testified that the “bartender’s job was [to]

open up the tab and clean up the credit card.” He used the phrase “clean up the

credit card” more than once, and, when the government asked him what it meant,

he replied, “That’s what I mean, run the credit card until it stopped. . . . Just charge

it.” A rational jury could have inferred from Simchuk’s testimony that once a

patron provided his credit card to a bartender, it was a foregone conclusion that the

club would charge it to the credit limit or to as near the credit limit as possible, no

matter how many drinks the patron actually ordered. In Simchuk’s words, once a

customer ordered even a single drink, “[b]artender went to bar, open up the tab, let

the guy sign, that’s it, credit card gone.”



                                              21
             Case: 17-13443      Date Filed: 07/30/2019   Page: 22 of 57


      Simchuk testified about a scheme to commit what qualifies as fraud under

any interpretation of the wire-fraud statute, and he testified that Feldman

knowingly participated in that scheme. “The jury was entitled to credit his

testimony.” United States v. Anderson, 782 F.2d 908, 913 (11th Cir. 1986). In

considering the sufficiency of the evidence, our only task is to determine “whether,

after viewing the evidence in the light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). Sufficient

evidence supports the jury’s finding that Feldman conspired to commit wire fraud.

     2. Sufficient Evidence Supports Feldman’s Conviction for Conspiracy to
                            Commit Money Laundering.

      The jury found that Feldman conspired to commit money laundering in two

ways: first, by knowingly “conduct[ing] . . . financial transaction[s]” that

“involve[d] the proceeds of specified unlawful activity,” that is, wire fraud, and

that were “designed . . . to conceal or disguise the nature, the location, the source,

the ownership, or the control of the proceeds,” 18 U.S.C. § 1956(a)(1)(B)(i), and,

second, by transferring funds internationally “with the intent to promote the

carrying on of specified unlawful activity,” that is, wire fraud, id. § 1956(a)(2)(A).

Sufficient evidence supports Feldman’s conviction under either theory.

      The government presented sufficient evidence to establish that Feldman

conspired to conceal the ownership and control of funds that he knew to be the


                                          22
             Case: 17-13443     Date Filed: 07/30/2019    Page: 23 of 57


proceeds of wire fraud. Simchuk testified that Feldman created a limited-liability

company, Ieva Marketing LLC, to facilitate paying the B-girls in cash so as to

avoid paying taxes on their salaries and commissions. He explained that the

purpose of the company, which Feldman understood, was “to avoid showing the

IRS or anyone else looking that [Simchuk and Feldman] had B-girls working for

[them].” Kim Marks, Feldman’s accountant, testified that he filed articles of

organization for Ieva Marketing at the request of either Feldman or his sister and

bookkeeper, Alex Burrlader. The articles listed Ieva Marketing’s address as the

office of Feldman’s realty company. Based on this evidence and its rational finding

that Feldman knowingly joined a scheme to commit wire fraud, the jury rationally

could have inferred that Feldman knowingly conspired to conduct financial

transactions that involved the proceeds of wire fraud and that were designed to

conceal the ownership and control of those proceeds.

      The government also presented sufficient evidence to establish that Feldman

conspired to promote wire fraud through international transactions. Simchuk

testified that Stars Lounge received investment money from and distributed

proceeds to investors in Europe, including Simchuk’s mother, Eleonora, and his

business partner, Andrejs Romanovs. Simchuk testified that these payments were

integral to the functioning of the club because, without the distribution of profits,

he and Romanovs would have withdrawn from the enterprise. When Stars Lounge



                                          23
             Case: 17-13443     Date Filed: 07/30/2019   Page: 24 of 57


first opened its bank account, the two signatories were Eleonara Simchuk and

Burrlader. Simchuk testified that Burrlader’s presence on the account was “a part

of [the] deal” between him and Feldman because Feldman “want[ed] to make sure

[that] he [could] control the bank.” Based on this evidence and its rational finding

that Feldman knowingly joined a scheme to commit wire fraud, the jury rationally

could have inferred that Feldman conspired to transfer funds internationally to

promote the wire fraud committed at Stars Lounge.

     C. Feldman Can Establish No Reversible Constructive Amendment of the
                  Indictment’s Wire-Fraud-Conspiracy Count.
      The Fifth Amendment to the Constitution provides that “[n]o person shall be

held to answer for a capital, or otherwise infamous crime, unless on a presentment

or indictment of a Grand Jury.” U.S. Const. amend. V. This clause does not

“permit a defendant to be tried on charges that are not made in the indictment

against him” or convicted on theories that the indictment “cannot fairly be read as

charging.” Stirone v. United States, 361 U.S. 212, 217 (1960). The “constructive

amendment” of an indictment “‘occurs when the essential elements of the offense

contained in the indictment are altered’”—for instance, by a faulty jury

instruction—“‘to broaden the possible bases for conviction beyond what is

contained in the indictment.’” United States v. Madden, 733 F.3d 1314, 1318 (11th

Cir. 2013) (quoting United States v. Keller, 916 F.2d 628, 634 (11th Cir. 1990)).

“An error of this magnitude is per se reversible because it violates the defendant’s


                                         24
              Case: 17-13443    Date Filed: 07/30/2019    Page: 25 of 57


constitutional right to be tried solely on the charges returned by the grand jury.”

United States v. Johnson, 713 F.2d 633, 643 (11th Cir. 1983). Constructive

amendments should be distinguished from “material variances” between the

allegations in the indictment and the proof at trial, which are not reversible per se.

See id. at 643 n.9; United States v. Salinas, 654 F.2d 319, 323 (5th Cir. 1981).

        Feldman argues that the wire-fraud-conspiracy count of the indictment was

constructively amended in three ways: by the government’s redaction of the

indictment, by the district court’s jury instructions, and by the government’s

arguments at trial. He contends that the grand jury indicted only on the fraud

theory that we rejected in Takhalov—that the B-girls’ concealment of their

relationship with the clubs was an act of fraud—so his conviction on any other

basis rests on a fraud theory not contemplated by the grand jury. These arguments

fail.

        First, Feldman contends that the wire-fraud-conspiracy count in the redacted

indictment differs from the wire-fraud-conspiracy count in the original indictment

“to the point that the prosecution theory diverged from that determined by the

grand jury.” But the two counts are identical—to the word—in every material

respect, so the government’s redaction of the indictment cannot have changed the

nature of the charge.




                                          25
             Case: 17-13443     Date Filed: 07/30/2019    Page: 26 of 57


       Second, Feldman contends that the wire-fraud-conspiracy count was

constructively amended by the district court’s jury instruction that encouraging

customers to drink to overintoxication could be fraud, but the doctrine of invited

error bars Feldman from complaining of this instruction. After the district court

read its proposed instruction and gave Feldman an opportunity to object, his

counsel acquiesced in the instruction, stating, “that’s fine.” Under our precedent,

“when a party agrees with a court’s proposed instructions, the doctrine of invited

error applies, meaning that review is waived even if plain error would result.”

United States v. Frank, 599 F.3d 1221, 1240 (11th Cir. 2010); see also United

States v. Silvestri, 409 F.3d 1311, 1337 (11th Cir. 2005) (“When a party responds

to a court’s proposed jury instructions with the words ‘the instruction is acceptable

to us,’ such action constitutes invited error.” (glossing United States v. Fulford,

267 F.3d 1241, 1246–47 (11th Cir. 2001))). Feldman cannot obtain reversal based

on a jury instruction that he affirmatively accepted, so we need not consider

whether the instruction was erroneous.

      Finally, Feldman argues that the government’s arguments at trial

impermissibly broadened the basis for conviction, but this argument fails because

the indictment substantially charged every or nearly every potentially fraudulent

tactic that the government proved at trial and about which Feldman complains on

appeal. To the limited extent that minor discrepancies may exist between the



                                          26
             Case: 17-13443      Date Filed: 07/30/2019   Page: 27 of 57


allegations of the indictment and the corresponding parts of the government’s

evidence at trial—for instance, one could cavil whether the indictment’s allegation

that B-girls forged customers’ signatures contains the slightly distinct charge, of

which evidence was presented at trial, that B-girls sometimes helped guide an

intoxicated patron’s hand when he was signing a receipt—such details would be

grist for a variance argument, not a constructive-amendment argument. See 3

Charles Alan Wright et al., Federal Practice and Procedure § 516, at 45 (4th ed.

2011) (“The term variance applies when the difference between the indictment and

proof is relatively slight, and the term constructive amendment applies when the

difference is more significant.”). And Feldman has not established that any such

minor variances in the government’s evidence caused him prejudice. See Salinas,

654 F.2d at 323 (“[A] variance in the proof justifies reversal only where the

defendant has been prejudiced thereby.”).

   D. Prosecutorial Allusions to Oliver Twist Did Not Deprive Feldman of Due
                                      Process.

      Feldman, who is Jewish, contends that he was deprived of due process by

several comments in which prosecutors drew an analogy between his conduct and

that of Fagin, the street criminal in Charles Dickens’s Oliver Twist, who is also

Jewish. To be sure, a prosecutor’s exploitation of racial or ethnic animus can

deprive a defendant of a fair trial, see, e.g., United States v. Sanchez, 482 F.2d 5, 8

(5th Cir. 1973) (reversing a conviction because the prosecutor’s argument was


                                          27
             Case: 17-13443     Date Filed: 07/30/2019    Page: 28 of 57


“inflammatory and seriously prejudicial,” being “replete with racial and political

undertones” that included repeated references to the defendant’s “chicannismo

[sic]”), but nothing of the kind happened to Feldman.

      The government never referred to Fagin’s or Feldman’s ethnicity, and it is

clear from the record that it neither intended to trade nor inadvertently traded on an

ethnic stereotype in order to prejudice Feldman. The government first used Fagin

as an example when it asked prospective jurors whether they understood that

someone who masterminds a crime is guilty even if he employs someone else to

commit the crime on his behalf. A few moments later, the government made

another fleeting reference to Fagin to inquire whether a prospective juror would be

unwilling to credit a witness’s testimony just because the witness was himself a

criminal. The government referred to Fagin only once more, when, in its rebuttal

closing argument, it compared both Feldman and its own witness Simchuk—who,

at least as far as the record reflects, is not Jewish—to the Dickensian villain.

Feldman did not object to the government’s remarks at trial, so we review their

propriety only for plain error, see Gonzalez, 834 F.3d at 1217, and under that

deferential standard, Feldman cannot establish that the prosecutors’ brief, anodyne

references to a literary character deprived him of a fair trial and caused him

substantial prejudice.




                                          28
             Case: 17-13443     Date Filed: 07/30/2019   Page: 29 of 57


          E. Feldman Has Established No Reversible Sentencing Error.

      Feldman contends that the district court committed both procedural and

substantive sentencing errors. He challenges the eight-level loss-amount

enhancement, the two-level ten-or-more-victims enhancement, the two-level

obstruction-of-justice enhancement, and the two-level sophisticated-money-

laundering enhancement. And he argues that his sentence is substantively

unreasonable. We disagree and address these issues in turn.

   1. The District Court Did Not Clearly Err when It Applied the Loss-Amount
                     and Ten-or-More-Victims Enhancements.
      Feldman challenges both his loss-amount and ten-or-more-victims

enhancements. The Sentencing Guidelines provide an eight-level enhancement for

a loss amount greater than $95,000 but not greater than $150,000. See U.S.S.G.

§ 2B1.1(b)(1)(E). For purposes of this enhancement, “loss is the greater of actual

loss”—that is, “the reasonably foreseeable pecuniary harm that resulted from the

offense”—and “intended loss”—that is, “the pecuniary harm that the defendant

purposely sought to inflict.” Id. § 2B1.1 cmt. n.3(A)–(A)(ii)(I). Pecuniary harm is

“harm that is monetary or that otherwise is readily measurable in money,”

id. § 2B1.1 cmt. n.3(A)(iii), and is reasonably foreseeable if “the defendant knew

or, under the circumstances, reasonably should have known,” that it “was a

potential result of the offense,” id. § 2B1.1 cmt. n.3(A)(iv). The Guidelines also

prescribe a two-level enhancement for an offense that “involved 10 or more


                                         29
             Case: 17-13443      Date Filed: 07/30/2019    Page: 30 of 57


victims.” Id. § 2B1.1(b)(2)(A)(i). As relevant to this appeal, “‘[v]ictim’ means any

person who sustained any part of the actual loss.” Id. § 2B1.1 cmt. n.1 (subdivision

omitted). Because the application of these two enhancements rested on the same

evidence, we discuss them together.

      The district court did not clearly err when it found that the loss amount was

greater than $95,000 and that the number of victims was at least ten. After the

second jury found Feldman guilty, the government prepared a list of 52 alleged

victims and their alleged actual losses, which totaled $115,404.60. The government

explained that the list identified individuals who “either disputed the charges as

fraudulent with their credit card companies, were observed by law enforcement

officers being defrauded at VIP or Stars Lounge, or confirmed with the U.S.

Attorney’s office or the FBI that they were defrauded.” At the sentencing hearing,

Feldman objected that the government had not established that all of the alleged

losses resulted from “actionable fraud.” But he conceded that if the district court

“[went] with what the government’s view is,” the government’s list reflected “the

appropriate amount of money that would be indicated in” the evidence. Based on

that concession, the district court needed to infer only that it was more likely than

not that someone who disputed a charge as fraudulent or was identified as a fraud

victim by law enforcement was indeed a fraud victim, and Feldman has not shown

that the district court committed clear error in so inferring.



                                           30
             Case: 17-13443      Date Filed: 07/30/2019   Page: 31 of 57


    2. The District Court Did Not Clearly Err in Applying the Obstruction-of-
        Justice Enhancement Based on Its Finding that Feldman Committed
                              Perjury at His First Trial.
      The Guidelines prescribe a two-level enhancement for a “defendant [who]

willfully obstructed or impeded, or attempted to obstruct or impede, the

administration of justice with respect to the investigation, prosecution, or

sentencing of the instant offense,” U.S.S.G. § 3C1.1, which includes a defendant’s

attempt to escape conviction by perjury, see id. § 3C1.1 cmt. n.4(B); see also

United States v. Dunnigan, 507 U.S. 87, 92–94 (1993). To apply the enhancement

based on a defendant’s false testimony, “a district court must review the evidence

and make independent findings necessary to establish a willful impediment to or

obstruction of justice, or an attempt to do the same, [by] perjury.” Dunnigan, 507

U.S. at 95. That is, the district court must make findings sufficient to establish that

the defendant gave “false testimony concerning a material matter with the willful

intent to provide false testimony, rather than as a result of confusion, mistake, or

faulty memory.” Id. at 94.

      Feldman argues that the findings by the district court were too

“generalized,” but he overstates its procedural burden. In Dunnigan, the Supreme

Court explained that “it is preferable for a district court to address each element of

the alleged perjury in a separate and clear finding,” but it “is sufficient” when “the

court makes a finding . . . that encompasses all of the factual predicates for a



                                          31
             Case: 17-13443     Date Filed: 07/30/2019    Page: 32 of 57


finding of perjury.” Id. at 95 (emphasis added). And we have explained that “a

remand is not necessary” when “the record clearly reflects the basis for [an]

enhancement and supports it.” United States v. Taylor, 88 F.3d 938, 944 (11th Cir.

1996). At Feldman’s first sentencing hearing, the district court stated its finding,

“based upon [the] the close attention that [the district court] paid throughout the

eleven weeks of the trial, that Mr. Feldman perjured himself on numerous

occasions.” And the district court found at the second sentencing hearing that

Feldman had “commit[ted] specific acts of perjury” “for the same reasons [the

district court] articulated at the time of the first sentencing.” These findings were

adequate as long as the record clearly reflects that the district court found

willfulness, falsity, and materiality and that a sufficient basis supports each

element. See Dunnigan, 507 U.S. at 94–95; Taylor, 88 F.3d at 944.

      The record reflects that the district court found that Feldman’s testimony

was perjured because it believed that Simchuk’s testimony, which contradicted

Feldman’s on several material points, was “truthful[].” To give one of many

examples, Simchuk testified at the first trial that he explained to Feldman how Ieva

Marketing would work as the cash funnel for the B-girls and that he should arrange

to create the company once Koncilo had arrived in the United States. To make sure

that Feldman understood the company’s function, Simchuk testified that he made

Feldman explain to Burrlader exactly how Ieva Marketing was supposed to work.



                                          32
              Case: 17-13443     Date Filed: 07/30/2019     Page: 33 of 57


By contrast, Feldman denied under oath that “Simchuk asked [him] to set up a

separate company to see to it that the promoters [that is, the B-girls] got paid.”

Instead, he testified that he referred Koncilo to his accountant to set up a company

only because she had asked him to do so.

      When a government witness’s testimony about material facts “directly

contradict[s]” that of the defendant, the district court may credit the government

witness’s testimony and find that the defendant’s was perjured. United States v.

Dobbs, 11 F.3d 152, 155 (11th Cir. 1994). The district court did so, and we cannot

say that it clearly erred in believing Simchuk over Feldman.

       3. The District Court Did Not Err when It Applied the Sophisticated-
                         Money-Laundering Enhancement.

      The Guidelines prescribe a two-level enhancement for a money-laundering

offense that “involved sophisticated laundering.” U.S.S.G. § 2S1.1(b)(3).

“‘[S]ophisticated laundering’ means complex or intricate offense conduct

pertaining to the execution or concealment of the 18 U.S.C. § 1956 offense”; it

“typically involves the use of fictitious entities; shell corporations; two or more

levels (i.e., layering) of transactions, transportation, transfers, or transmissions,

involving criminally derived funds that were intended to appear legitimate; or

offshore financial accounts.” Id. § 2S1.1 cmt. n.5(A) (subdivisions omitted).

       The district court did not err when it applied this enhancement based on

Feldman’s use of Ieva Marketing as a cash funnel for the B-girls’ salaries and


                                           33
             Case: 17-13443     Date Filed: 07/30/2019    Page: 34 of 57


commissions. Feldman contends that a single-member, publicly registered limited-

liability company providing only one layer of insulation for the clubs’ transactions

is too simple a means of laundering to qualify for the enhancement, but we have

affirmed sophisticated-means enhancements for schemes that were no more

complex. See United States v. Campbell, 491 F.3d 1306, 1315–16 (11th Cir. 2007)

(defendant used campaign accounts and other people’s credit cards to conceal cash

expenditures); United States v. Barakat, 130 F.3d 1448, 1457 (11th Cir. 1997)

(defendant concealed funds in an attorney’s trust account). And Feldman’s offense

conduct falls within the application note’s description of sophisticated money

laundering involving “two or more levels (i.e., layering) of transactions.” U.S.S.G.

§ 2S1.1 cmt. n.5(A)(iii).

     4. We Need Not Consider the Substantive Reasonableness of Feldman’s
                                   Sentence.
      Feldman argues that his above-guideline sentence is substantively

unreasonable, but we disagree. The district court considered the statutory

sentencing factors, see 18 U.S.C. § 3553(a), and concluded that “a very significant

sentence is appropriate in light of the scope of this conspiracy [and] the significant

harm that this crime caused to [the] community and the customers and [the] tourist

industry.” The district court drew attention to Feldman’s perjury, stating that “we

have to have a system of justice that imposes serious consequences to people who

do that.” And the district court found that Feldman “ha[d]n’t shown any remorse.”


                                          34
             Case: 17-13443      Date Filed: 07/30/2019    Page: 35 of 57


      The factual findings supporting the reasoning of the district court are not

clearly erroneous. As we have already explained, the district court did not clearly

err when it found that Feldman had perjured himself. Nor did it clearly err when it

found that Feldman was not remorseful. True, at the first sentencing hearing,

Feldman stated that he “t[ook] full responsibility” for his “bad judgment to get in

this business,” and his attorney stated at the second sentencing hearing that

Feldman “fe[lt] ashamed of himself.” But Feldman always insisted that he “never

intended . . . to cheat or to defraud anybody.” The district court reasonably

interpreted these equivocal expressions of shame to mean that Feldman refused to

admit that “[he] kn[e]w [he] did something wrong.” Feldman argues that he “did as

much as he could to express remorse without effectively waiving his right to

pursue substantial appellate claims,” but this suggestion is unpersuasive. Feldman

could have expressed that he felt bad about what happened to the nightclubs’

customers—who, at a minimum, were lured to the nightclubs by deception and led

to spend outrageous sums of money on alcohol the price of which they were

discouraged from ascertaining until it was too late—even while arguing that what

befell them did not satisfy the statutory definition of fraud, that he did not know

about it, or both. He never did so. The district court did not clearly err in finding

that Feldman failed to exhibit remorse.




                                           35
             Case: 17-13443     Date Filed: 07/30/2019   Page: 36 of 57


      Findings that a defendant lacks remorse and committed perjury to escape

conviction are a valid basis for an upward variance. See United States v. Mateos,

623 F.3d 1350, 1367 (11th Cir. 2010) (affirming 360-month sentence, an upward

variance from the guideline range of 216 to 262 months, based in part on the

“significant” factors that the defendant lacked remorse and that she committed

perjury). Feldman argues that a district court must find “extraordinary

circumstances” before varying upward based on perjury from a guideline range

that already incorporates an obstruction-of-justice enhancement, but no such

requirement exists. See id. at 1368–69 (affirming upward variance based in part on

perjury even though the obstruction-of-justice enhancement was applied). On the

contrary, a defendant’s perjury at trial speaks directly to important sentencing

factors—including the “characteristics of the defendant,” “respect for the law,” and

the ability of the criminal-justice system “to afford adequate deterrence to criminal

conduct,” 18 U.S.C. § 3553(a)(1), (a)(2)(A)–(B)—“and it is within [the district]

court’s discretion to decide how much weight to give each of the § 3553 factors.”

Mateos, 623 F.3d at 1369. “Giving that decision the deference it is due, we cannot

say that [Feldman’s] sentence is outside the range of reasonable sentences, or that

the district court committed a clear error of judgment in imposing it.” Id.

                                IV. CONCLUSION

      We AFFIRM Feldman’s convictions and sentence.



                                         36
              Case: 17-13443     Date Filed: 07/30/2019    Page: 37 of 57


WILLIAM PRYOR, Circuit Judge, concurring:

      Obviously, I join the panel opinion in full. I write separately to express some

concerns about our puzzling opinion in United States v. Takhalov, 827 F.3d 1307

(11th Cir.), modified on denial of reh’g, 838 F.3d 1168 (11th Cir. 2016). In

Takhalov, we held that the district court committed reversible error when it failed

to instruct the jury that the defendants’ “[f]ailure to disclose the financial

arrangement between the B-girls and the Bar, in and of itself, [was] not sufficient

to convict” them of wire fraud. Id. at 1311 (first alteration in original). But our

opinion sends mixed signals about precisely what we thought the proposed

instruction meant in context, and it endorsed a narrow construction of the phrase

“scheme or artifice to defraud,” 18 U.S.C. § 1343, that is difficult to understand.

That statutory phrase incorporates the “well-settled,” traditional common-law

meaning of “actionable ‘fraud.’” Neder v. United States, 527 U.S. 1, 22 (1999).

Our conclusion in Takhalov that it “refers only to those schemes in which a

defendant lies about the nature of the bargain itself,” “primar[il]y” by

misrepresenting “the price” or “the characteristics of the good,” 827 F.3d at 1314,

has no obvious basis in the common law of fraud. Indeed, depending on how our

opinion is interpreted, its analysis may well be at odds with both the common law

and binding precedent. In future prosecutions under the federal criminal-fraud




                                           37
               Case: 17-13443   Date Filed: 07/30/2019    Page: 38 of 57


statutes, the bench and bar should exercise due care in interpreting our opinion in

Takhalov and determining its precedential value.

      The Supreme Court has made clear that the statutory phrase “scheme or

artifice to defraud”—a staple of the federal criminal-fraud statutes, see, e.g., 18

U.S.C. § 1341 (mail fraud); id. § 1344 (bank fraud)—incorporates the traditional

common-law meaning of fraud. “[W]hen Congress enacted the [various] fraud . . .

statutes, actionable ‘fraud’ had a well-settled meaning at common law.” Neder,

527 U.S. at 22. And “we must presume” “that Congress intend[ed] to incorporate

[that] well-settled meaning.” Id. at 23; see also Antonin Scalia & Bryan A. Garner,

Reading Law: The Interpretation of Legal Texts § 53, at 320 (2012) (“A statute that

uses a common-law term, without defining it, adopts its common-law meaning.”).

After all, “[w]hen a statutory term is ‘obviously transplanted from another legal

source,’ it ‘brings the old soil with it.’” Taggart v. Lorenzen, 139 S. Ct. 1795, 1801

(2019) (some internal quotation marks omitted) (quoting indirectly Felix

Frankfurter, Some Reflections on the Reading of Statutes, 47 Colum. L. Rev. 527,

537 (1947)). And few legal terms, if any, have deeper common-law roots than

“fraud” and its derivatives. See generally 2 Matthew Bacon, A New Abridgment of

the Law 593–612 (1736); see also Weiss v. United States, 122 F.2d 675, 681 (5th

Cir. 1941) (observing that fraud “is as old as falsehood and as versable as human

ingenuity”).



                                          38
              Case: 17-13443     Date Filed: 07/30/2019    Page: 39 of 57


      Although common-law authorities state the elements of actionable fraud in

slightly different ways, all agree on the following “fairly exact meaning”:

      [A] false representation of a material fact made by one who knew that
      it was false or in some cases . . . when he knew that he had not
      information sufficient to warrant his belief in the truth of such
      statement, made to one who did not know that it was false, with intent
      to deceive such person and to influence his action, which did deceive
      such person and influence his action to his damage.

1 William Herbert Page, The Law of Contracts § 217, at 320–21 (2d ed. 1920)

[hereinafter Page on Contracts]; see also W. Page Keeton et al., Prosser and

Keeton on the Law of Torts § 105, at 728 (5th ed. 1984) [hereinafter Prosser and

Keeton on Torts]; Restatement (Second) of Contracts § 162 (1981); Restatement

(Second) of Torts §§ 525–26 (1977); 2 James Fitzjames Stephen, A History of the

Criminal Law of England 121–22 (1883); 1 Joseph Story, Commentaries on Equity

Jurisprudence § 192, at 201 (1836). This set of elements defines fraud both when it

is used as a sword, as in the tort claim of deceit, see Restatement (Second) of Torts

§ 525, and when it is used as a shield, for instance, to avoid a contract, see

Restatement (Second) of Contracts § 164. See 37 Am. Jur. 2d Fraud and Deceit

§ 368, at 408 (2013) (“The essentials of actionable fraud are generally the same for

setting it up as a defense as for asserting it as the basis of an action for damages.”

(footnotes omitted)); 1 Page on Contracts § 217, at 321 (explaining that “‘fraud’

. . . has substantially the same elements” in contract as in tort).




                                           39
             Case: 17-13443     Date Filed: 07/30/2019    Page: 40 of 57


      Consistent with this common-law definition, the words “to defraud” in the

federal fraud statutes “signify the deprivation of something of value by trick,

deceit, chicane or overreaching”; in other words, “[t]hey refer . . . to wronging one

in his property rights by dishonest methods or schemes.” Hammerschmidt v.

United States, 265 U.S. 182, 188 (1924). Indeed, the only way in which the phrase

“scheme or artifice to defraud” differs from actionable fraud at common law

follows from the phrase itself: because the statutes address “the ‘scheme to

defraud,’ rather than the completed fraud, the elements of [actual] reliance and

damage would clearly be inconsistent with the statutes Congress enacted.” Neder,

527 U.S. at 25. That is, whether a defendant has schemed to defraud—and so

violated the fraud statutes—does not depend on the success of his scheme or its

consequences. See United States v. Brown, 79 F.3d 1550, 1557 n.12 (11th Cir.

1996), overruled on other grounds by United States v. Svete, 556 F.3d 1157 (11th

Cir. 2009) (en banc). In this respect, the statutes punish frauds that would not have

been “actionable” at common law. See United States v. Rowe, 56 F.2d 747, 749 (2d

Cir. 1932) (Hand, J.) (“Civilly of course the action would fail without proof of

damage, but that has no application to criminal liability.”); see also Pasley v.

Freeman (1789) 100 Eng. Rep. 450, 453 (KB) (opinion of Buller, J.) (“Fraud

without damage, or damage without fraud, gives no cause of action; but where

these two concur, an action lies.”). But as far as the scheme itself is concerned—



                                          40
              Case: 17-13443     Date Filed: 07/30/2019     Page: 41 of 57


that is, the acts that the defendant intends to perform and the consequences he

intends to result from them—the word “defraud” retains its “well-settled”

common-law meaning. Neder, 527 U.S. at 22; see also Svete, 556 F.3d at 1162–65

(drawing on common-law sources to hold that a representation need not be

objectively reliable to satisfy the materiality element of the phrase “scheme or

artifice to defraud”).

      Takhalov is difficult to square with this common-law backdrop. To be sure,

the bottom-line holdings of Takhalov are straightforward enough. We held that the

district court reversibly erred when it declined the defendants’ request for the

following jury instruction: “Failure to disclose the financial arrangement between

the B-girls and the Bar, in and of itself, is not sufficient to convict a defendant of

any offense.” 827 F.3d at 1311 (alterations omitted or adopted). That is, we held

that the instruction was “a correct statement of the law,” id. at 1315–16; that it

dealt with a critical matter raised at the trial, see id. at 1316–17; that it was not

substantially covered by the district court’s other instructions to the jury about the

elements of wire fraud, see id. at 1317–20; and that the failure of the district court

to give the instruction was not harmless beyond a reasonable doubt, id. at 1320–25.

      Although the holdings of Takhalov may be easy to understand, its reasoning

is less so. Before examining the opinion, consider the jury instruction itself. On its

face, the proposition that “[f]ailure to disclose the financial arrangement between



                                            41
             Case: 17-13443      Date Filed: 07/30/2019    Page: 42 of 57


the B-girls and the Bar, in and of itself, is not sufficient to convict a defendant of

any offense” is obviously correct. After all, a mere “failure to disclose”

information is typically insufficient to satisfy even the misrepresentation element

of fraud. For nondisclosure to be equivalent to a misrepresentation, it must be

coupled with special circumstances, such as a confidential relationship between the

parties or a course of affirmative representations making the omission misleading,

that justify the imposition of a duty to disclose. See Prosser and Keeton on Torts

§ 106, at 737–40; 37 Am. Jur. 2d Fraud and Deceit § 194, at 235–37. And even

when it is tantamount to a misrepresentation, a failure to disclose is never “in and

of itself” sufficient to prove a scheme to defraud; the misrepresentation must also

be material, made with scienter, and intended to induce detrimental reliance.

      But our opinion in Takhalov reads as if we equated the requested jury

instruction with one about the insufficiency of affirmative misrepresentations

concededly made with the intent to influence customers, and it appears to

equivocate about what precisely we thought the defendants had intended. At first

glance, many passages in the opinion suggest that we understood the instruction to

mean that the defendants would not have schemed to defraud if the only way they

intended the concealment of the B-girls’ employment status to affect customers

was by influencing them merely to set foot in the nightclubs. See, e.g., 827 F.3d at

1310–11 (narrating that the defendants “tricked men to come into the defendants’



                                           42
             Case: 17-13443      Date Filed: 07/30/2019    Page: 43 of 57


clubs” and “admitted that they knew the B-girls concealed their relationship with

the clubs to persuade the men to go to the clubs”); id. at 1311 (narrating that the

defendants “knew the B-girls were posing as tourists to get the men to come to the

clubs with them”); id. (referring to “the lies that the B-girls used to get the men to

come into the clubs in the first place”); id. at 1316 & n.8 (referring to the B-girls’

“tricking the victims into coming to the bar[s]” and “tricking the victims into

entering the bar[s]”); id. at 1318 (describing the defendants’ defense theory as

being that they “intended to deceive the victims in only one way—by tricking them

into coming to the bars”); id. at 1319 (“[A] scheme to trick patrons to come into a

bar—without more—is not wire fraud.”). Were that all the instruction meant, it

would again be obviously correct. To trick someone into merely crossing the

threshold of a commercial establishment is a way of influencing his behavior by

deceit, but it does not—by itself—“wrong[] [him] in his property rights,”

Hammerschmidt, 265 U.S. at 188. Until a transaction occurs, no property rights

have been affected.

      Despite the many passages that support this narrow reading of the

instruction, other passages suggest that we took it to mean something more: that

the defendants would not have schemed to defraud even if they intended the

concealment of the B-girls’ employment status to affect customers both by

inducing them to set foot in the clubs and by inducing them to buy drinks once



                                           43
             Case: 17-13443     Date Filed: 07/30/2019   Page: 44 of 57


they were there. See Takhalov, 827 F.3d at 1310 (paraphrasing the instruction:

“that [the jurors] must acquit if they found that the defendants had tricked the

victims into entering a transaction but nevertheless gave [them] exactly what they

asked for and charged them exactly what they agreed to pay”); id. at 1316

(paraphrasing the instruction: “that [the jurors] could convict only if they found

that the defendants had schemed to lie about the quality or price of the goods sold

to the victims”). Indeed, this interpretation seems necessary to explain what

appears to be an important part of our discussion.

      In Part II.A.1 of our opinion, we discussed the meaning of the phrase

“scheme or artifice to defraud.” See id. at 1312–15. We reasoned that “a schemer

who tricks someone to enter into a transaction has not ‘schemed to defraud’ so

long as he does not intend to harm the person he intends to trick.” Id. at 1313. We

pursued this train of thought through a series of hypotheticals in each of which a

party intended to bring about a transaction, see id. at 1313–14, and from which we

drew the following conclusions:

      Thus, a “scheme to defraud,” as that phrase is used in the wire-fraud
      statute, refers only to those schemes in which a defendant lies about the
      nature of the bargain itself. That lie can take two primary forms: the
      defendant might lie about the price (e.g., if he promises that a good
      costs $10 when it in fact costs $20) or he might lie about the
      characteristics of the good (e.g., if he promises that a gemstone is a
      diamond when it is in fact a cubic zirconium). In each case, the
      defendant has lied about the nature of the bargain and thus in both cases
      the defendant has committed wire fraud. But if a defendant lies about
      something else—e.g., if he says that he is the long-lost cousin of a

                                          44
             Case: 17-13443     Date Filed: 07/30/2019    Page: 45 of 57


      prospective buyer—then he has not lied about the nature of the bargain,
      has not “schemed to defraud,” and cannot be convicted of wire fraud
      on the basis of that lie alone.

Id. at 1314. In other words, we concluded, “even if a defendant lies, and even if the

victim made a purchase because of that lie, a wire-fraud case must end in an

acquittal if the jury nevertheless believes that the alleged victims received ‘exactly

what they paid for.’” Id. at 1315 (quoting United States v. Shellef, 507 F.3d 82, 108

(2d Cir. 2007)). And we identified this interpretation with a line of caselaw from

the Second Circuit, see id. at 1314–15 (citing Shellef, 507 F.3d 82; United States v.

Starr, 816 F.2d 94 (2d Cir. 1987); United States v. Regent Office Supply Co., 421

F.2d 1174 (2d Cir. 1970)), that appears to have originated in concerns about

materiality, see Regent Office, 421 F.2d at 1182 (reversing the defendants’

convictions because “the falsity of their representations was not shown to be

capable of affecting the customer’s understanding of the bargain nor of influencing

his assessment of the value of the bargain to him”).

      Our analysis is difficult to ground in the common law of fraud. To begin

with, our failure to discuss the common law makes it hard to be sure precisely

which traditional fraud elements, if any, we thought we were interpreting. Even so,

making sense of Takhalov requires that we at least attempt to relate its conclusions

in Part II.A.1 to some aspect of the traditional legal definition of fraud. The

proposition that the phrase “scheme or artifice to defraud” contains some limitation



                                          45
             Case: 17-13443     Date Filed: 07/30/2019    Page: 46 of 57


with absolutely no roots in the common-law definition of actionable fraud is a

nonstarter. After all, we must presume that “Congress intend[ed] to incorporate the

well-settled meaning of the common-law terms it use[d]” “‘unless the statute

otherwise dictates.’” Neder, 527 U.S. at 23 (quoting Nationwide Mut. Ins. Co. v.

Darden, 503 U.S. 318, 322 (1992)). And our opinion in Takhalov does not so much

as suggest that its analysis follows from some peculiarity of the wire-fraud statute

that “dictates” a narrower interpretation of “defraud” than the common law would

warrant. On the contrary, we believed that our discussion “follow[ed] as a matter

of logic” from the word “defraud” itself. 827 F.3d at 1315; see also id. at 1313–14

(interpreting the word “defraud”). So, for Part II.A.1 of Takhalov to make sense, it

must mean that one or more of the traditional elements restrict the common-law

meaning of fraud “to those schemes in which a [party] lies about the nature of the

bargain itself,” “primar[il]y” by “l[ying] about the price” or “about the

characteristics of the good.” Id. at 1314.

      The trouble is that none of the traditional fraud elements is a natural fit with

our discussion in Part II.A.1. The most basic two elements, misrepresentation and

scienter, are prima facie implausible candidates to be the subject of our analysis.

To be sure, as I have discussed, the jury instruction that the defendants requested

easily could be read to highlight the important difference between mere

nondisclosure and potentially actionable misrepresentation. But in Part II.A.1, our



                                             46
             Case: 17-13443     Date Filed: 07/30/2019    Page: 47 of 57


analysis of the phrase “scheme or artifice to defraud” assumed the existence of “a

scheme to deceive,” id. at 1313, and a defendant who “ha[d] lied,” id. at 1314. The

evident point of our discussion was to distinguish between those deliberate

misrepresentations that may constitute a scheme to defraud—“lies about the nature

of the bargain”—from those deliberate misrepresentations that cannot constitute

such a scheme—“lies about something else.” Id. It seems unlikely that we were

considering what constitutes a deliberate misrepresentation in the first place.

      It also seems unlikely that we were discussing the requirement that the

defendant intend to influence the victim into relinquishing some property right.

True, as I have explained, much of our opinion suggests that the defendants may

have intended the customers to rely on the B-girls’ concealment of their

employment status only in deciding to visit the clubs and not necessarily in

deciding to order drinks once they were there. But our analysis in Part II.A.1

undermines this suggestion. Our statement about “a schemer who tricks someone

to enter into a transaction”—who, we reasoned, “has not ‘schemed to defraud’ so

long as he does not intend to harm the person he intends to trick”—is most

naturally read to refer to a schemer who intends to bring about a transaction by

means of deceit. Id. at 1313. In the same vein, a salesman who “says that he is the

long-lost cousin of a prospective buyer” presumably does so because he thinks it

will facilitate a sale. Id. at 1314. But we stated that the salesman “cannot be



                                          47
             Case: 17-13443      Date Filed: 07/30/2019    Page: 48 of 57


convicted of wire fraud on the basis of that lie alone,” implying that some other

element of fraud must be lacking. Id.

      So the two most plausible ways of translating our conclusion that a “scheme

or artifice to defraud” requires a misrepresentation “about the nature of the bargain

itself” into common-law terms concern the elements of injury and materiality. On

the injury-based reading, the thesis of Part II.A.1 is that the harm of having been

tricked into a transaction, while still understanding its essential terms, is not an

injury that would make fraud actionable at common law; that is, a fraudulent

inducement does not “wrong[] [the victim] in his property rights,”

Hammerschmidt, 265 U.S. at 188, in the sense required for a successful fraud claim

or a conviction under a criminal-fraud statute. Alternatively, on the materiality-

based reading, Part II.A.1 means that a lie about something other than “the nature

of the bargain” is necessarily immaterial or, put another way, that to enter a

transaction in reliance on such a lie is necessarily unreasonable or unjustifiable.

See Svete, 556 F.3d at 1164 (“As both the modern and ancient authorities on the

common law cited by the [Neder] Court explain, materiality was understood to be

a component of reasonable reliance at common law.” (collecting authorities)).

      Although each of these interpretations of Part II.A.1 has some plausibility,

they are plausible for different reasons, and the strength of each is the other’s

weakness. The injury-based reading is plausible to the extent that it seems to match



                                           48
             Case: 17-13443      Date Filed: 07/30/2019    Page: 49 of 57


our reasoning. After all, we began with the premise that “to defraud, one must

intend to use deception to cause some injury” or, put another way, “intend to harm

the person [one] intends to trick.” Takhalov, 827 F.3d at 1313. But the injury-based

reading makes less sense of our conclusion, which distinguished fraudulent from

nonfraudulent lies based, not on their consequences, but on their subject matter.

See id. at 1314 (distinguishing fraudulent lies “about the price” or “the

characteristics of the good” from nonfraudulent “lies about something else”).

Conversely, the materiality-based reading makes better sense of our conclusion—

distinguishing lies based on their subject matter is what the materiality element has

always done, see Prosser and Keeton on Torts § 108, at 753–54—but it finds little

if any direct support in the reasoning of Part II.A.1. Indeed, to make matters more

confusing, elsewhere in the opinion we seem to have taken it for granted that “the

B-girls’ relationship to the clubs” was “a material fact.” Takhalov, 827 F.3d at

1323. But see id. at 1311–12 (arguably suggesting that the jury instruction

concerned materiality).

      Whichever reading one prefers, the overriding problem is that both the

injury-based reading and the materiality-based reading are incompatible with the

common law and with binding precedent. So-called “fraud in the inducement”—

that is, fraud about a collateral but still material matter that persuades a victim to

enter a transaction he would otherwise have avoided—has long been considered a



                                           49
              Case: 17-13443     Date Filed: 07/30/2019    Page: 50 of 57


species of actionable fraud. Nor is materiality limited to the “nature of the bargain”

representations we discussed in Takhalov. I address these problems in turn.

      The common law has traditionally distinguished between two kinds of fraud:

“fraud in the factum” and “fraud in the inducement.” See, e.g., Lovato v. Catron,

1915-NMSC-021, ¶ 7, 148 P. 490, 492. “Fraud in the factum” refers to fraud that

deceives the victim about the nature of the act or transaction—for example, “the

sort of fraud that procures a party’s signature to an instrument without knowledge

of its true nature or contents.” Langley v. Fed. Deposit Ins. Corp., 484 U.S. 86, 93

(1987). By contrast, “[f]raud in the inducement exists where the defrauded party

understands the identity of the adversary party, the consideration, the subject-

matter, and the terms of the contract, and he is willing to enter into [it]; but his

willingness so to enter is caused by a fraudulent misrepresentation . . . as to a

material fact.” 1 Page on Contracts § 281, at 435. Although fraud in the factum

and in the inducement have different legal consequences—most significantly,

fraud in the factum “makes the underlying contract void ab initio, whereas . . .

fraud in the inducement only makes [it] voidable,” Solymar Invs., Ltd. v. Banco

Santander S.A., 672 F.3d 981, 994 n.13 (11th Cir. 2012) (citation omitted)—jurists

have never hesitated to call both by the name of “fraud.”

      Fraud in the inducement fits squarely within the “well-settled meaning” of

“actionable ‘fraud.’” Neder, 527 U.S. at 22. It can support a claim for damages.



                                           50
             Case: 17-13443    Date Filed: 07/30/2019   Page: 51 of 57


See 37 Am. Jur. 2d Fraud and Deceit §§ 2, 270, at 28, 316; see also Gregg v. U.S.

Indus., Inc., 715 F.2d 1522, 1541 (11th Cir. 1983) (applying Florida law). And it

can serve as a defense to a claim. See 37 Am. Jur. 2d Fraud and Deceit § 368, at

407 (“Fraud in either the inducement or the factum . . . may be established as a

defense to a claim prosecuted by the person guilty of fraud.”); 1 Page on Contracts

§ 341, at 544–45 & n.2 (collecting decisions); see also Wagner v. Nat’l Life Ins.

Co., 90 F. 395, 404 (6th Cir. 1898).

      So, if our analysis in Takhalov means that the federal fraud statutes punish

only fraud-in-the-factum schemes, not schemes to commit fraud in the inducement,

it is at odds with the common law. That fraud in the inducement has traditionally

been actionable reflects the law’s judgment that a person is “entitled to determine

on what basis, for what reason, and under what circumstances [he] want[s] to give

away” his property. Gregory v. United States, 253 F.2d 104, 109 (5th Cir. 1958).

As Judge Learned Hand explained nearly a century ago, “[a] man is none the less

cheated out of his property, when he is induced to part with it by fraud, because he

gets a quid pro quo of equal value.” Rowe, 56 F.2d at 749. “[H]e has suffered a

wrong; he has lost his chance to bargain with the facts before him.” Id. The

Supreme Court has since confirmed Judge Hand’s wisdom. See Shaw v. United

States, 137 S. Ct. 462, 467 (2016) (quoting and endorsing Rowe, 56 F.2d at 749).




                                         51
             Case: 17-13443     Date Filed: 07/30/2019    Page: 52 of 57


      Unsurprisingly, this reading of Takhalov is also at odds with our precedent.

To be sure, we have never expressly held that the phrase “scheme and artifice to

defraud” covers fraud in the inducement as well as fraud in the factum—the

argument that it covers only the latter has never been made or at least not in those

terms—but our precedents reflect a clear understanding that it covers both. Take,

for instance, United States v. Dynalectric Co., 859 F.2d 1559 (11th Cir. 1988), in

which we held that an indictment charging a bid-rigging scheme for government

contracts stated a “scheme or artifice to defraud,” see id. at 1572, and that the

evidence supported the convictions of the schemers, see id. at 1574–76. The

defendants submitted fraudulent bids, which the government relied on when it

selected the lowest bidder. See id. at 1562. But the defendants did not deceive the

government about the cost of the lowest bid or the work that the winning bidder

would complete. See id. The gravamen of the scheme to defraud, in other words,

was not any misrepresentation about “the price” or “the characteristics of” the

bargained-for work. Takhalov, 827 F.3d at 1314. Instead, it was a set of “lies about

something else,” id.—namely, that the bids were the product of competition, not

collusion—intended to trick the government into entering a contract that otherwise

it either would have avoided or would have negotiated on different terms.

      Part II.A.1 of Takhalov fares no better if interpreted as a commentary on

materiality. It is hornbook law that the test of materiality “cannot be stated in the



                                          52
             Case: 17-13443     Date Filed: 07/30/2019    Page: 53 of 57


form of any definite rule, but must depend upon the circumstances of the

transaction itself.” Prosser and Keeton on Torts § 108, at 753. In the circumstances

of a particular transaction, a misrepresentation is material either if a reasonable

person would consider it important to his choice of action or if its maker knows

that its recipient would likely do so. See Neder, 527 U.S. at 22 n.5 (quoting

Restatement (Second) of Torts § 538(2)); Svete, 556 F.3d at 1164 (same); accord

Restatement (Second) of Contracts § 162(2); Prosser and Keaton on Torts § 108,

at 753–54; 1 Page on Contracts § 308, at 481–82 (“[I]t is usually held that

[material representations] are all representations which . . . tend to induce the party

to whom they are made, to enter into the contract.”); 1 Story, Commentaries on

Equity Jurisprudence § 195, at 204 (equating materiality with “inducement or

motive to the act or omission of the other party”).

      Nothing about the common-law test limits materiality to misrepresentations

about “the price,” “the characteristics of the good,” or even “the nature of the

bargain itself.” Takhalov, 827 F.3d at 1314. The phrasing of the test by the

authorities suggests as much, the actionability of fraud in the inducement implies

it, and a couple of common-law examples confirm it. If a parent declines to enroll

his child at a school unless her classmates from a previous school have also

enrolled there, the school’s misrepresentation to the parent that they have done so

is material, even though it does not concern the price of tuition or the



                                          53
             Case: 17-13443      Date Filed: 07/30/2019    Page: 54 of 57


characteristics of the instruction. Brown v. Search, 111 N.W. 210, 211 (Wis. 1907).

And if a vendor of portraits lies to a prospective buyer that members of the buyer’s

family have seen the portraits and like them, that lie too is material,

notwithstanding that the buyer knows the price and characteristics of the goods.

Washington Post Co. v. Sorrells, 68 S.E. 337, 337 (Ga. Ct. App. 1910).

      The common-law courts that decided Brown, Sorrells, and many similar

cases, see Prosser and Keeton on Torts § 108, at 753–54 & nn.45–60, also would

not have held that a seller’s pretense “that he is the long-lost cousin of a

prospective buyer” cannot be material as a matter of law, Takahlov, 827 F.3d at

1314. On the contrary, it has long been established that “the identity of an

individual” may be a material fact, provided—as always—either that it would be

likely to influence a reasonable person or that the maker of the statement knows it

would be likely to influence the recipient. Prosser and Keeton on Torts § 108, at

753; see also 1 Page on Contracts § 260, at 390 (“Such identity is material where

the personality of the adversary party is a factor in inducing the one party to enter

into the contract . . . .”). And our binding circuit precedent agrees. See Walker v.

Galt, 171 F.2d 613, 614 (5th Cir. 1948) (“[F]raud may be predicated upon

misrepresentations as to the identity of the purchaser . . . , where the vendor would

not have entered into the contract had he known the true identity of the purchaser.”

(quoting 55 Am. Jur. Vendor and Purchaser § 96 (1946))); see also United States



                                           54
              Case: 17-13443     Date Filed: 07/30/2019    Page: 55 of 57


v. Bent, 707 F.2d 1190, 1193 (11th Cir. 1983) (“We are bound by decisions of the

former Fifth Circuit rendered prior to October 1, 1981, and by decisions of Unit B

of the former Fifth Circuit rendered after that date.” (citation omitted)). In short, if

our discussion in Part II.A.1 of Takhalov interpreted the materiality element of

actionable fraud, it is at odds with the traditional understanding of materiality and

with the understanding reflected in our precedent.

      So, on examination, the two most plausible ways of translating the analysis

of Part II.A.1 into the language of the common law turn out to be doctrinal dead

ends. Where does this leave us in our attempt to make sense of Takhalov? The

connection between the jury instruction requested by the defendants, on the one

hand, and the reasoning that occupies much of our opinion, on the other, is less

than transparent. And the connection between that reasoning and the preexisting

jurisprudence of fraud is even more obscure. To my mind, all that is clear is that

the Takhalov panel held that the district court should have given the jury

instruction and that its failure to do so was reversible error. The rationale for that

decision remains an enigma.

      In the light of these concerns, I encourage the bench and bar to evaluate

carefully the precedential value of Takhalov in future prosecutions under the fraud

statutes and, in doing so, to keep three principles in mind. First, the binding force

of a precedent is limited to its holding, and “regardless of what a court says in its



                                           55
             Case: 17-13443     Date Filed: 07/30/2019   Page: 56 of 57


opinion, the decision can hold nothing beyond the facts of that case.” Edwards v.

Prime, Inc., 602 F.3d 1276, 1298 (11th Cir. 2010) (emphasis added) (collecting

decisions); see also United States v. Johnson, 921 F.3d 991, 1003 (11th Cir. 2019)

(en banc); New Port Largo, Inc. v. Monroe County, 985 F.2d 1488, 1500 & n.7

(11th Cir. 1993) (Edmondson, J., concurring in the judgment). Second, the holding

of any panel decision must be construed, “if at all possible,” in a manner that

maintains the harmony of our precedents. United States v. Hogan, 986 F.2d 1364,

1369 (11th Cir. 1993). Third, even the holding of a panel decision is not binding

precedent if it contradicts the holdings of earlier panel precedents or intervening

decisions of the Supreme Court. See United States v. Dailey, 24 F.3d 1323, 1327

(11th Cir. 1994); see also Bryan A. Garner et al., The Law of Judicial Precedent

§ 36, at 304 (2016).

      Notwithstanding my concerns about the reasoning of Takhalov, I do not

mean to imply doubt about the correctness of its result. Perhaps the B-girls’

representations about their employment status were immaterial to the customers’

drink orders for some more precise reason than that they were not “about the price”

or “the characteristics of the [drinks].” Takhalov, 827 F.3d at 1314. Or perhaps

some other element of common-law fraud was lacking. In the last analysis—that is

to say, in the light of our precedents and all that we know about the well-settled

legal meaning of the word “defraud”—it may even be that Takhalov is best



                                          56
             Case: 17-13443     Date Filed: 07/30/2019    Page: 57 of 57


understood to rest on the distinction between misrepresentation and mere

nondisclosure or on the hypothesis that the defendants intended for the B-girls’

concealment of their employment status to influence customers only by getting

them in the door, not by inducing them to order drinks. True, either of those

interpretations would render most of Part II.A.1 dicta. But a reading that makes

dicta of large swaths of Takhalov is preferable to one that cannot be squared with

preexisting doctrine. See Hogan, 986 F.2d at 1369 (We are “obligated, if at all

possible, to distill from apparently conflicting prior panel decisions a basis of

reconciliation and to apply that reconciled rule.”).

      In any event, we need not crack the riddle of Takhalov to resolve this appeal,

and I express no ultimate opinion about its solution. But our analysis could have

been much clearer had we only anchored it in the common-law meaning of the

term Congress used when it enacted the federal criminal-fraud statutes.




                                          57